Name: Commission Regulation (EEC) No 3061/91 of 18 October 1991 on the take-over by the intervention agencies of certain agricultural products intended for the people of the Soviet Union
 Type: Regulation
 Subject Matter: cooperation policy;  political geography;  agricultural activity
 Date Published: nan

 19. 10 . 91 Official Journal of the European Communities No L 289/25 COMMISSION REGULATION (EEC) No 3061/91 of 18 October 1991 on the take-over by die intervention agencies of certain agricultural products intended for die people of the Soviet Union awarded contracts for the manufacture of the products, against payment of a daily allowance fixed taking into account the various costs arising from the extension of storage and the lodging of a suitable security ; whereas, however, in the absence of agreement from those underta ­ kings, provision should be made for the actual take-over of the products by the intervention agencies and storage under their responsibility ; Whereas the undertakings awarded contracts for the supply of canned beef should also qualify for the daily allowance to offset the extension of the period of storage where the dates for taking over the goods and making them available have been postponed owing to stock release difficulties at the German intervention agency in compliance with Article 12a of Commission Regulation (EEC) No 1582/91 (*), as amended by Regulation (EEC) No 2546/91 (*) ; Whereas the measures provided for in this Regulation are to replace those adopted by abovementioned Regulation (EEC) No 2946/91 ; whereas the latter should accordingly be repealed ; Whereas the exchange rate to be used to convert the daily allowance into the national currency should be specified and it should be fixed at a level reflecting the real economic situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 5 (2) of Regulation (EEC) No 598/91 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1981 on urgent action for the supply of agricul ­ tural products intended for the people of the Soviet Union ('), and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), Whereas by Regulation (EEC) No 598/91 the Council decided to supply free to the people of the Soviet Union agricultural products available from intervention or mobi ­ lized on the Community market in the case of specific needs ; Whereas, for the purposes of applying this measure, invi ­ tations to tender were opened for the manufacture and packaging of the various products which are to be taken over with a view to their carriage to and distribution at the destination by the bodies selected by the Commis ­ sion ; whereas, in many cases, the latter bodies are not able to take over the products by the deadline laid down in the various invitations to tender for them to be made available ; Whereas Commission Regulation (EEC) No 2946/91 of 7 October 1991 on the defraying of certain costs relating to food aid for the people of the Soviet Union (4) lays down the conditions under which the Community is to finance additional storage costs incurred by such late take-over by the bodies responsible for the carriage of the products to the destination ; Whereas, owing to the persistence of particular difficulties encountered in the carriage of this emergency aid, provi ­ sion should be made for the requisite measures to cope with an extension of the period of storage before take ­ over by the bodies responsible for carriage ; whereas, as far as possible, in order not to hinder in particular the carriage of the aid, those measures must consist in con ­ cluding contracts for storage in loco with the undertakings HAS ADOPTED THIS REGULATION : Article 1 Where products to be supplied under invitations to tender opened pursuant to Regulation (EEC) No 598/91 have not been taken over by the bodies designated by the Commis ­ sion for their carriage to and distribution at the destina ­ tion by the deadline for making them available, the inter ­ vention agencies in the Member States in which the products are stored shall ensure that the products are taken over under the terms laid down herein from the day following that deadline. (') OJ No L 67, 14. 3 . 1991 , p. 19. 0 OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . (4) OJ No L 280, 8 . 10 . 1991 , p. 24. 0 OJ No L 147, 12. 6. 1991 , p. 20 . ( «) OJ No L 239, 28. 8 . 1991 , p. 5. No L 289/26 Official Journal of the European Communities 19 . 10 . 91 The costs arising from this operation shall be covered by standard allowances fixed pursuant to Article 6 (3) of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interven ­ tions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (2). Article 4 Expenditure arising from such operations shall be entered in the accounts each month by the intervention agencies of the Member States and shall be shown in the accounts as expenditure on emergency aid to the Soviet Union. Article 5 The following paragraph is hereby added to Article 12a of Regulation (EEC) No 1582/91 : '7. The successful tenderers shall qualify on appli ­ cation for the daily allowance provided for in Article 2 of Commission Regulation (EEC) No 3061 /91 (*), from 23 October 1991 until the date of take-over by the body designated by the Commission if such take-over does not take place beforehand. Article 2 The intervention agencies shall conclude storage contracts with the undertakings awarded contracts for the manufac ­ ture and packaging of the products who agree to keep the latter in storage until the date of actual take-over by the bodies responsible for transport or, where appropriate, until a decision is taken by the intervention agency after consulting the Commission to release those undertakings from their obligation to store the products. Those contracts shall stipulate that the products are to be lfept under suitable storage conditions against payment of a daily allowance of ECU 0,27 per tonne per day. That amount shall be converted into national currency using the rate applicable on 16 October 1991 and published in the 'C' series of the Official Journal of the European Communities. Such contracts shall entail an obligation to lodge a secu ­ rity in accordance with Commission Regulation (EEC) No 2220/85 ('), equal to the supply security provided for in the invitation to tender. The primary requirement within the meaning of Article 20 of the abovementioned Regula ­ tion shall be storage of the product under suitable condi ­ tions until the end of the storage period as determined in Article 2. Article 3 Where the undertakings awarded contracts are unable to provide storage under the conditions laid down in Article 2, the intervention agencies shall take all measures neces ­ sary to take over the products themselves and store them until they are removed by the bodies responsible for carriage or, where applicable, until a decision is taken by the Commission regarding their disposal. 0 OJ No L 289, 19. 10 . 1991 , p. 25.' Article 6 Regulation (EEC) No 2946/91 is hereby repealed. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5. O OJ No L 216, 5. 8 . 1978, p. 1 .